Citation Nr: 0815999	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-08 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
education assistance benefits under Chapter 30, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1991 to June 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The veteran was discharged from active duty on June 2, 
1995.

2.  The veteran's basic delimiting period for receiving 
Chapter 30 educational benefits expired on June 3, 2005.

3.  It is neither claimed nor shown by the evidence that a 
physical or mental disability prevented the veteran from 
initiating or completing an educational program during his 
basic Chapter 30 delimiting period.


CONCLUSION OF LAW

The criteria for extension of the delimiting period for 
educational assistance benefits under Chapter 30 are not met.  
38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005), with implementing 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.316(a) (2007), describes VA's duty to notify and 
assist claimants in substantiating claims for VA benefits.  
In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not applicable.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA 
does not apply where there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim).  See also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Manning v. Principi, 16 Vet. 
App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Chapter 30 of Title 38, United States Code, sets forth 
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service.  See 38 U.S.C.A. §§ 3001 et seq. (West 2002).  To 
that end, educational assistance or supplemental educational 
assistance will not be provided to a veteran beyond ten years 
from the later of (i) the date of the veteran's last 
discharge or release from a period of active duty of 90 days 
or more of continuous service; (ii) the date of the veteran's 
last discharge or release from a shorter period of active 
duty if the discharge or release is because of a service-
connected disability, a medical condition which preexisted 
such service and which VA determines is not service 
connected, hardship, or was involuntary for the convenience 
of the Government after October 1, 1987, as the result of a 
reduction in force; or (iii) the date on which the veteran 
meets the requirements for four years service in the Selected 
Reserves found in 38 C.F.R. § 21.7042(b) and 38 C.F.R. 
§ 21.7044(b).  See 38 U.S.C.A. § 3031(a) (West 2002); 38 
C.F.R. § 21.7050(a) (2007).

VA regulations allow for an extension of the ten-year 
delimiting period upon a showing that the veteran timely 
applied for the extension [not at issue here as the claim was 
filed within a year of the ending date of eligibility, see 38 
C.F.R. 21.1033(c)] and upon a showing that he or he was 
prevented from initiating or completing his or his chosen 
program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
See 38 C.F.R. § 21.7051(a) (2007).  The regulations further 
state that it must be clearly established by medical evidence 
that a program of education was medically infeasible and that 
VA will not consider a veteran who was disabled for a period 
of thirty days or less as having been prevented from 
initiating or completing a chosen program unless the evidence 
establishes that the veteran was prevented from enrolling or 
reenrolling in the chosen program or was forced to 
discontinue attendance because of the short disability.  See 
38 C.F.R. § 21.7051(a) (2) (2007).

The veteran seeks an extension of the Chapter 30 delimiting 
date, June 3, 2005.  The evidence reflects that this is ten 
years from the day after the end of his only period of active 
duty, and the veteran has not disputed this.  In his 
September 2005 notice of disagreement, the veteran asserted 
that prior to August 2005, when he began the courses in 
question, he was experiencing financial hardship, in that his 
employer would not work around his school schedule, thus 
leaving him no choice but to stop attending class until mid-
2005.  

With respect to the veteran's assertion that he was 
experiencing financial hardship, the difficulty of the 
veteran's personal circumstances is recognized.  However, 
review of the record reveals that the veteran was last 
enrolled in a course of study from August 2000 to December 
2000; no evidence suggests that he was medically 
incapacitated to the extent he could not pursue a program of 
education during his period of eligibility for Chapter 30 
benefits from that time until June 3, 2005.  While 
understandable, employment obligations are not among those 
reasons meriting an extension of the delimiting date.

The veteran has also stated that he was never informed that a 
delimiting date existed, and thus had no knowledge that he 
was required to complete course work before it expired.  
However, multiple documents in the veteran's claims file, 
which the veteran would have received, reflecting approval of 
previously completed courses in and prior to the year 2000, 
specifically note the delimiting date as being June 3, 2005.  
Moreover, the United States Court of Appeals for Veterans 
Claims has held that the remedy for breach of any obligation 
to provide accurate information about eligibility before or 
after discharge cannot involve payment of benefits where the 
statutory eligibility requirements for those benefits are not 
met.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994).

The law is clear that in these particular circumstances that 
the only legal basis of entitlement to an extension of his 
June 3, 2002 delimiting date would be due to a physical or 
mental disability which otherwise meets the criteria 
described in 38 C.F.R. § 21.7051(a)(2).  Because there is no 
evidence in support of these criteria, the veteran's request 
to extend his delimiting date on the facts presented must be 
denied.  While recognizing the veteran's employment 
circumstances, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).

For the reasons stated above, there is no legal authority to 
extend the veteran's delimiting date for Chapter 30 benefits.  
Where the law and not the evidence is dispositive of a claim, 
it cannot be granted in the absence of legal merit or of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Accordingly, the appeal is denied.


ORDER

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code beyond June 3, 2005, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


